Order entered March 15, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00060-CV

                                 JOSE AGUILAR, Appellant

                                                   V.

                                  DAN WILLEMS, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-03480-A

                                            ORDER
       The record was due February 8, 2019. By letter dated February 5, 2019, the Dallas

Deputy County Clerk notified appellant that the clerk’s record had been prepared and would be

delivered to the Court when payment of $54 was made. We, in turn, notified appellant by letter

dated February 7, 2019, that the clerk’s record had not been filed because the clerk had not

received payment for the record. We instructed appellant to provide written verification he had

made payment within ten days and cautioned him that the failure to do so might result in the

dismissal of his appeal for want of prosecution.

       On February 19, 2019, the Court received a copy of appellant’s letter to the county clerk

in which appellant instructed the clerk to “prepare a complete record for the Court of Appeals
and advise me of the cost.” In the letter, appellant states he will “deliver payment . . . as soon as

possible” after being made aware of the charge.

       We ORDER appellant to provide the Court with written proof he has paid the $54 fee for

the clerk’s record WITHIN SEVEN DAYS OF THE DATE OF THIS ORDER. Failure to do

so will result in this appeal being dismissed for want of prosecution without further notice. See

TEX. R. APP. P. 35.3(c); 42.3(b), (c).



                                                      /s/     KEN MOLBERG
                                                              JUSTICE